Notice of Pre-AIA  or AIA  Status
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
	Specie A drawn to an inflatable tossing, cornhole device with a backboard and a rim of the embodiment of Figs. 1-6.
	Specie B drawn to an inflatable tossing, cornhole device with a rim not a backboard of the embodiment of Fig. 7.
	Specie C drawn to a non-inflated tossing game, cornhole with backboard and legs of the embodiment of Figs. 8 and 9.
	The species are independent or distinct because the species are independent or distinct because the as the recite mutually exclusive characteristics of such species as clearly including different design and use, as tossing game, cornhole with inflatable device with a backboard (Figs. 1-6) or without a backboard (Fig. 7), or as a “regular-non-inflated” tossing, cornhole game (Figs. 8 and 9). In addition, these species are not obvious variants of each other based on the current record.
	With regard to Specie A, the Specie A further including sub- species 
	Sub-Specie A1 drawn to an inflatable tossing, cornhole device with a backboard and a rim of the embodiment of Figs. 1-4
	Sub-Specie A2 drawn to inflatable tossing, cornhole device with a backboard, rim and walls/sides of the embodiment of Figs. 5 and 6.
	The species are independent or distinct because the as the recite mutually exclusive characteristics of such species as clearly including different design and use, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Michael Tait on 2/9/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

/A.A.K/Examiner, Art Unit 3711                                                                                      2/10/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711